             Case 1:20-cv-00706-DLC Document 474
                                             465 Filed 08/31/21
                                                       08/27/21 Page 1 of 3


                                                                           MEMO ENDORSED
                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL

  LETITIA JAMES                                                             DIVISION OF ECONOMIC JUSTICE
 ATTORNEY GENERAL                                                                   ANTITRUST BUREAU

August 27, 2021

By ECF Filing

Hon. Denise Cote
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., No. 20-cv-00706 (DLC)

Dear Judge Cote,

The Plaintiff States respectfully requests permission to file under seal documents in connection with the
Plaintiff States’ opposition to defendants’ motion for summary judgment, including exhibits to a
declaration in opposition to the motion, as well as quotations from those documents in the memorandum
of law and in the Local Rule 56.1 statement of facts.

Pursuant to the Court’s September 16 and September 17 orders (ECF 261 & 266), the Plaintiff States
asked Defendants whether we should seek to file any of our exhibits under seal, and if so, to include
proposed findings to justify any sealing. Defendants responded as follows:

With Respect to Exhibit 1:

       Please file under seal. This document is a commercial agreement between Vyera
       Pharmaceuticals, LLC and one of its distributors. It contains commercially sensitive information
       that has not been released into the public domain, and thus qualifies as “Confidential Material”
       under the terms of the Stipulated Protective Order. See ECF No. 92.

With Respect to Exhibit 2:

       Please file under seal. This document is a commercial agreement between Vyera
       Pharmaceuticals, LLC and one of its distributors. It contains commercially sensitive information
       that has not been released into the public domain, and thus qualifies as “Confidential Material”
       under the terms of the Stipulated Protective Order. See ECF No. 92.



                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8262 ● WWW.AG.NY.GOV
           Case 1:20-cv-00706-DLC Document 474
                                           465 Filed 08/31/21
                                                     08/27/21 Page 2 of 3


With Respect to Exhibit 3:

      Please file under seal. This document is a commercial agreement between Vyera
      Pharmaceuticals, LLC and one of its distributors. It contains commercially sensitive information
      that has not been released into the public domain, and thus qualifies as “Confidential Material”
      under the terms of the Stipulated Protective Order. See ECF No. 92.

With Respect to Exhibit 4:

      Please file under seal. This document is a commercial agreement between Vyera
      Pharmaceuticals, LLC and one of its distributors. It contains commercially sensitive information
      that has not been released into the public domain, and thus qualifies as “Confidential Material”
      under the terms of the Stipulated Protective Order. See ECF No. 92.

With Respect to Exhibit 5:

      Please file under seal. This document is a commercial agreement between Vyera
      Pharmaceuticals, LLC and one of its distributors. It contains commercially sensitive information
      that has not been released into the public domain, and thus qualifies as “Confidential Material”
      under the terms of the Stipulated Protective Order. See ECF No. 92.

With Respect to Exhibit 7:

      Please apply the attached redactions. The redacted portions of this document reflect commercial
      or business information that is commercially sensitive that has not been released into the public
      domain, and/or personal identifying information (including personal cell phone numbers), and
      thus qualify as “Confidential Material” under the terms of the Stipulated Protective Order. See
      ECF No. 92.

With Respect to Exhibit 12:

      Please apply the attached redactions. The redacted portions of this document reflect commercial
      or business information that is commercially sensitive that has not been released into the public
      domain, and thus qualify as “Confidential Material” under the terms of the Stipulated Protective
      Order. See ECF No. 92.

With Respect to Exhibit 13:

      Please apply the attached redaction to 258873. The redacted portion of this page reflects
      commercial or business information that is commercially sensitive that has not been released into
      the public domain, and thus qualifies as “Confidential Material” under the terms of the Stipulated
      Protective Order. Please file the remainder of this document, which is Vyera Pharmaceuticals
      LLC’s commercial contract with an API supplier, under seal. It contains commercially sensitive
      information that has not been released into the public domain, and thus qualifies as “Confidential
      Material” under the terms of the Stipulated Protective Order. See ECF No. 92.




                                                 -2-
               Case 1:20-cv-00706-DLC Document 474
                                               465 Filed 08/31/21
                                                         08/27/21 Page 3 of 3


With Respect to Exhibit 17:

         Please apply the attached redactions. The redacted portions of this document reflect commercial
         or business information that is commercially sensitive that has not been released into the public
         domain, and thus qualify as “Confidential Material” under the terms of the Stipulated Protective
         Order. See ECF No. 92.

        To the extent that the Plaintiff States used nonpublic information and materials in the opposition
to the summary judgment motion, we also filed them under seal, or redacted, for the reasons Defendants
listed above, or because they are third party materials. In accordance with Rule 7.B of Your Honor’s
Individual Practices in Civil Cases and with the requirements for electronically filing under seal, the
Plaintiff States will publicly file redacted versions of our memorandum of law in opposition, declaration
and Local Rule 56.1 statement. 1

                                                                 Respectfully submitted,

                                                                 /s/ Jeremy Kasha

                                                                 Jeremy R. Kasha
                                                                 Assistant Attorney General
                                                                 Antitrust Bureau

                                                                 On behalf of New York and all Plaintiff States


cc:      Counsel of Record (by ECF filing)
                                                                The requests to redact and to
                                                                seal are approved.

                                                                Dated: August 31, 2021




1
 Plaintiff States apologize for not being able to fit the content of this letter-motion into 2 pages, on account of the volume of
materials and defendants’ responses. We respectfully ask the Court for permission to submit this motion in 3 pages.
                                                               -3-
